Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
            
2.	Claims 1-5, 8, 10-12, 15 -16, 18-22, 24 , 27-28 and 30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: e.g. memory, transceiver etc. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geraci et al. (US 2018/0255551, hereinafter Geraci) in view of Makhlouf et al. (US 2008/0146155, hereinafter Makhlouf).
Regarding claim 1, Geraci discloses an electronic apparatus for wireless communications (fig. 1), comprising:
processing circuitry, configured to: acquire, from a monitoring node within a management region (para 0026; the node monitors a channel and collect the monitoring information), a monitoring result of the monitoring node with respect to a specified channel (para 0025; 0041; channel monitoring results), wherein, the specified channel is one or more channels on available spectrum resources (para 0030 and 0031; monitoring a channel), and the specified channel is one or more channels with the non-coordination interferences which is estimated based on historical data of nodes (para 0035; monitoring channels with interference); and judge, based on the monitoring result, whether there are the non-coordination interferences on the specified channel (para 0002; 0026 and 0027; based on the monitoring results comparing with the threshold to determine if there is an interference).
Geraci does not explicitly disclose that the specified channel is with the highest probability of there being non-coordination interference of the one or more channels.
In an analogous art, Makhlouf discloses that the specified channel is with the highest probability of there being non-coordination interference of the one or more channels (para 0006; 0010 ; 0021; 0023; and 0028; selecting a channel with the probability of highest level of interference for monitoring). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’s system by adding Makhlouf’s disclosure in order to improve the quality of a communication system by controlling the channels with the highest level of interference. 

	In an analogous art, Makhlouf discloses wherein, the processing circuitry is further configured to select the specified channel based on the historical data of the nodes as follows: perform predictive scoring on each channel (para 0010), based on historical utilization status by the monitoring node and at least a part of neighboring nodes of the monitoring node for the channel (para 0010; 0021 and 0023), and select N channels with the highest predictive score as the specified channel (para 0008 and 0009 and 0035). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’s system by adding Makhlouf’s disclosure in order to improve the quality of a communication system by controlling the channels with the highest level of interference. 
Regarding claim 11, Geraci discloses wherein, the processing circuitry is configured to judge whether there are non-coordination interferences by comparing a value of the accumulated interferences detected on the specified channel and a predetermined interference tolerance (para 0002; 0015; 0030 and 0043; comparing energy level (interference) with the threshold).
Regarding claim 12, Geraci does not explicitly disclose wherein, the processing circuitry is configured to perform the predictive scoring on the channel as follows: acquire, based on historical utilization status for each channel, historical scores for each channel by the monitoring node and its respective neighboring nodes; calculate, based on the historical scores, score similarities between the monitoring node and the respective neighboring nodes, and select neighboring nodes of which the score similarities meet a predetermined condition as the at least a part of the neighboring nodes; and 
In an analogous art, Makhlouf discloses wherein, the processing circuitry is configured to perform the predictive scoring on the channel as follows: acquire, based on historical utilization status for each channel, historical scores for each channel by the monitoring node and its respective neighboring nodes (para 0004 and 0008); calculate, based on the historical scores, score similarities between the monitoring node and the respective neighboring nodes (para 0021), and select neighboring nodes of which the score similarities meet a predetermined condition as the at least a part of the neighboring nodes (para 0009 and 0021); and perform predictive scoring on the channel according to the historical scores of the monitoring node and the selected neighboring nodes (para 0009). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’s system by adding Makhlouf’s disclosure in order to improve the quality of a communication system by controlling the channels with the highest level of interference. 

4.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Geraci/Makhlouf and further in view of Rogers (US 2004/0203897, hereinafter Rogers) and further in view of Matsumoto (US 2006/0012822, hereinafter Matsumoto). 
	Regarding claim 2, Geraci/Makhlouf does not explicitly disclose wherein, the processing circuitry is configured to select the monitoring node based on effective distances between respective nodes and a critical position, wherein, the critical position is a position in the management region at which the non-coordination interferences are to be monitored, and the effective distance is obtained based on a physical distance between the node and the critical position and a load factor of the node.

Geraci/Makhlouf/Rogers does not explcitily disclose to select the monitoring node based on a load factor of the node.
In an analogous art, Matsumoto discloses to select the monitoring node based on a load factor of the node (par 0020 and 0036; monitoring node is selected based on the current load factor of the node). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’/Makhlouf/Roger’s system by adding Matsumoto’s disclosure in order to improve the resource utilization of a communication system. 
	Regarding claim 3, Geraci/Makhlouf does not explicitly disclose wherein, the critical position comprises one or more of the following positions: a position of a primary user, a position of a secondary user which is protected, and an overlapping region between different common channel groups (CCGs).
In an analogous art, Rogers discloses wherein, the critical position comprises one or more of the following positions: a position of a primary user (para 0008; 0072 and 0084). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’/Makhloufs system by adding Roger’s disclosure in order to collect and analyze network data to improve the network monitoring process. 

In an analogous art, Rogers discloses wherein, the processing circuitry is configured to select a node with the smallest effective distance to each critical position as the monitoring node with respect to the critical position (para 0059 and 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’/Makhloufs system by adding Roger’s disclosure in order to collect and analyze network data to improve the network monitoring process. 
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Geraci/Makhlouf in view of Matsumoto and further in view of Pandian et al. (US 10,481,800, hereinafter Pandian) . 
	Regarding claim 5, Geraci/Makhlouf does not explicitly disclose wherein, the processing circuitry is configured to select the monitoring node based on a load factor of each node.
In an analogous art, Matsumoto discloses wherein, the processing circuitry is configured to select the monitoring node based on a load factor of each node (Para 0020 and 0036; monitoring node is selected based on the current load factor of the node). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’/Makhlouf’s system by adding Matsumoto’s disclosure in order to improve the resource utilization of a communication system. 
Geraci’/Makhlouf/Matsumoto does not explicitly disclose that the load factor of the node is a ratio between a current load of the node and a maximum load bearable by the node.
In an analogous art, Pandian discloses that the load factor of the node is a ratio between a current load of the node and a maximum load bearable by the node (Col.9; lines 1-25; ration . 
6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Geraci/Makhlouf and further in view of Rogers.
	Regarding claim 8, Geraci/Makhlouf does not explicitly disclose wherein, the processing circuitry is further configured to generate information indicating being selected as the monitoring node to be provided to the selected monitoring node and acquire a response from the monitoring node.
In an analogous art, Rogers discloses wherein, the processing circuitry is further configured to generate information indicating being selected as the monitoring node to be provided to the selected monitoring node and acquire a response from the monitoring node (para 0092). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’/Makhloufs system by adding Roger’s disclosure in order to collect and analyze network data to improve the network monitoring process. 

7.	Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Geraci/Makhlouf and further in view of Abdelmonem (US 2020/0343922, hereinafter Abdel).
	Regarding claim 15, Geraci/Makhlouf does not explicitly disclose wherein, the processing circuitry is configured to judge, based on an interference noise ratio (INR) of the monitored specified channel, whether there are non-coordination interferences on the specified channel, and wherein, the processing circuitry is configured to judge whether there are non-coordination interferences on the specified channel by judging whether a difference between the monitored INR 
	In an analogous art, Abdel discloses wherein, the processing circuitry is configured to judge, based on an interference noise ratio (INR) of the monitored specified channel (para 0076; 0080; 0107), whether there are non-coordination interferences on the specified channel (0108; 0115), and wherein, the processing circuitry is configured to judge whether there are non-coordination interferences on the specified channel by judging whether a difference between the monitored INR and a calculated INR in the case of no non-coordination interferences exceeds a predetermined threshold (para 0104; 0105; 0132). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Geraci’/Makhlouf’s system by adding Abdel’s disclosure in order to identify the channels with interference and adjust the resources accordingly.
Regarding claim 16, Geraci/Makhlouf does not explicitly disclose wherein, the processing circuitry is configured to judge whether there are non-coordination interferences on the specified channel by comparing the monitored INR and an INR threshold set based on the historical data of the nodes, and wherein, the processing circuitry is further configured to extract a feature of the non-coordination interferences in the case of detecting the non- coordination interferences, and the feature of the non-coordination interferences comprises one or more of the following: an interference bandwidth, the INR, a type of an interference signal, and a time when the non-coordination interferences occur.
In an analogous art, Abdel discloses wherein, the processing circuitry is configured to judge whether there are non-coordination interferences on the specified channel by comparing the monitored INR and an INR threshold set based on the historical data of the nodes, and wherein, the processing circuitry is further configured to extract a feature of the non-coordination interferences in the case of detecting the non- coordination interferences, and the feature of the non-coordination 
Regarding claim 18, Geraci/Makhlouf does not explicitly disclose wherein, the processing circuitry is further configured to generate a processing request to be provided to the spectrum management apparatus, to request the spectrum management apparatus to perform the processing on the non-coordination interferences, and the processing request comprises the feature of the non-coordination interferences, wherein the processing circuitry is further configured to acquire, from the spectrum management apparatus, a processing result in response to the processing request, and the processing result comprises one or more of the following: additional spectrum resources are allocated to a secondary user producing the non-coordination interferences; spectrum or a beam for the secondary user producing the non-coordination interferences is adjusted; a power emitting level for the secondary user producing the non-coordination interferences is adjusted.
In an analogous art, Abdel discloses disclose wherein, the processing circuitry is further configured to generate a processing request to be provided to the spectrum management apparatus, to request the spectrum management apparatus to perform the processing on the non-coordination interferences, and the processing request comprises the feature of the non-coordination interferences (para 0148), wherein the processing circuitry is further configured to acquire, from the spectrum management apparatus, a processing result in response to the processing request, and the processing result comprises one or more of the following: additional spectrum resources are allocated to a secondary user producing the non-coordination interferences (para 0149 and 0288); .

8.	Claims 19-22, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2013/0322235, hereinafter Khoryaev) in view of Negus et al. (US 2015/0230105, hereinafter Negus).
	Regarding claim 19, Khoryaev discloses processing circuitry (para 0078; processing module), configured to: acquire a processing request from a co-existence management device (para 0076; 0078 and 80; receiving a request); and process the non-coordination interferences in response to the processing request (para 0075 and 0084; measuring interference).
	Khoryaev does not explicitly disclose that the processing request comprising a feature of non-coordination interferences monitored by the co-existence management device.
	In an analogous art, Negus discloses that the processing request comprising a feature of non-coordination interferences monitored by the co-existence management device (para 0010; 0024 and 0429). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Khoryaev’s system by adding Negu’s disclosure in order to reduce interference in a communication system.
	Regarding claim 20, Khoryaev does not explicitly disclose that the processing circuitry is configured to determine, based on the feature of the non-coordination interferences, information of an interfering secondary user producing the non-coordination interferences, and adjust with respect to the interfering secondary user to process the non-coordination interferences.

	Regarding claim 21, Khoryaev does not explicitly disclose wherein, the processing circuitry is configured to allocate additional spectrum resources to the interfering secondary user, wherein the additional spectrum resources are idle spectrum resources of a spectrum management apparatus where the electronic apparatus is located, or spectrum resources borrowed by the spectrum management apparatus from another spectrum management apparatus.
	In an analogous art, Negus discloses wherein, the processing circuitry is configured to allocate additional spectrum resources to the interfering secondary user, wherein the additional spectrum resources are idle spectrum resources of a spectrum management apparatus where the electronic apparatus is located (para 0441 and 0442), or spectrum resources borrowed by the spectrum management apparatus from another spectrum management apparatus (para 0239). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Khoryaev’s system by adding Negus’s disclosure in order to reduce interference in a communication system.
	Regarding claim 22, Khoryaev does not explicitly disclose wherein, the processing circuitry is configured to adjust spectrum or a beam for the interfering secondary user; or the processing circuitry is configured to adjust a power emitting level for the interfering secondary user.

	Regarding claim 24, Khoryaev does not explicitly disclose wherein, the processing circuitry is configured to dynamically set a threshold related to spectrum utilization for a region involved in the non-coordination interferences, to process the non- coordination interferences, wherein, the threshold related to the spectrum utilization comprises one or more of the following: a threshold for a ratio between a signal power and noise power, and a threshold for a ratio between an adjacent channel interfering power and noise power.
	In an analogous art, Negus discloses wherein, the processing circuitry is configured to dynamically set a threshold related to spectrum utilization for a region involved in the non-coordination interferences, to process the non- coordination interferences, wherein, the threshold related to the spectrum utilization comprises one or more of the following: a threshold for a ratio between a signal power and noise power (para 0368;  0647), and a threshold for a ratio between an adjacent channel interfering power and noise power (para 0365; and  0641). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Khoryaev’s system by adding Negus’s disclosure in order to reduce interference in a communication system.
	Regarding claim 27, Khoryaev discloses an electronic apparatus for wireless communications, comprising: processing circuitry, configured to: perform, in response to a monitoring instruction from a management apparatus, non- coordination interferences detection 
Khoryaev does not explicitly disclose that the non coordination detection on a channel included in the monitoring instruction.
In an analogous art, Negus discloses that the non coordination detection on a channel included in the monitoring instruction (para 0010; 0024 and 0429). Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Khoryaev’s system by adding Negu’s disclosure in order to reduce interference in a communication system.
Regarding claim 28, Khoryaev discloses wherein, the processing circuitry is further configured to acquire, from the management apparatus, a message of notifying a node where the electronic apparatus is located of being selected as a monitoring node (para 0065; 0072 and 0078), and provide a response to the message to the management apparatus (para 0078).

9.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over 
Khoryaev/Negus and further in view of Makhlouf.
	Regarding claim 30, Khoryaev/Negus does not explicitly disclose 
a storage, configured to store historical data of the non-coordination interferences, wherein, the processing circuitry is configured to perform scoring for each channel based on the historical data and provide the score to the management apparatus, and wherein, when a frequency of non-coordination interferences occurring on a certain channel is higher, the score of the channel is higher.
In an analogous art, Makhlouf discloses a storage, configured to store historical data of the non-coordination interferences, wherein, the processing circuitry is configured to perform scoring for each channel based on the historical data and provide the score to the management apparatus 
Conclusion
                           10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
       If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462